Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

This Office Action is responsive to Applicant’s Amendment filed on 11/18/2020.  
Claims 20-27 and 37-55 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 20-23, 37-38, 40-43, 46, 51, 54 and 55 were indicated allowable and have been rewritten in independent form including all of the limitations of the base claim. The prior art of record does not disclose or render obvious a motivation to provide for a transmission as defined by the limitations of claims 20-23, 37-38, 40-43, 46, 51, 54 and 55, including an input shaft, twin countershafts, a main shaft, an output shaft, a shift actuator, a clutch actuator, a controller and particular means for clearing a tooth butt event.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HA DINH HO/Primary Examiner, Art Unit 3658